 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJoyceWesternCorporation andMiami SpringsProperties,Inc., and James H. Kinley and Asso-ciates,JointEmployers,and Ex Coal Sales,Inc., and Christina Resources,Inc., and JamesH. Kinley&Sons,Inc.andKennethWadeSalyerandJoe SalyerandCleveland BaileyandO'Banion RitchieandUnited Mine Work-ers of America.Cases 9-CA-9276-1, 9-CA-9276-2, 9-CA-9276-3, 9-CA-9276-4, 9-CA-9276-5, and 9-CA-936830 September 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND CRACRAFTOn 18 September 1986 Administrative LawJudge John H. West issued the attached supple-mental decision. The Respondents filed exceptions,a supporting brief, andan answeringbrief.TheGeneral Counsel filed limited exceptions, a sup-porting brief, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions, as modified, and to adoptthe recommended Order as modified.This is a backpay proceeding to determine theamounts of backpay owingto numerous discrimina-tees.'Both the General Counsel and the Respond-ents except2 to the judge's failure toallocate anexact amountof backpay to the operators andtruckdrivers.We find merit in these exceptions.During 1979 through 1982 the Respondentsmaintainedjobs in different locations, which thejudge found fell under the Board's Order. Appen-dix B to the backpay specification covers reclama-tionwork performed in Kentucky during theperiod 25 September 1979 through July 1985, whileAppendix C covers backpay for work done at amining operationinWestVirginiaduring theperiod from 25 September 1979 through December1982.An issue arises, however, because Appendi-ces Band C include some quarters of backpay,which overlap, regarding the laborers, truckdriv-ers, and operators. (Thesediscriminateescould notiTheBoard's original decision is reported at 245 NLRB278 (1979),enfd 653 F 2d 276 (6th Cir 1981)2TheRespondentshaveexcepted,inter alia,to the awardof backpayfor that period whenthe discriminatees were on strike Chairman Dotsonwould overruleAbilities& Goodwill,241NLRB 27 (1979),and woulddate the Respondents'backpay obligationto thediscnmmatees from thetime they made an unconditionaloffer toreturn to work.work in two places at the same time.) The judgefound that the Respondents are liable for the back-pay arising from all the jobs described in Appendi-ces Band C and made an election for overlappingquarters for the laborers. The judge did not, how-ever,make an election between the jobs for thoseoverlapping quarters with respect to the truckdriv-ers or operators. In making an election for laborers,the judge allocated backpay according to whichev-er job generated the highest wages during a quar-ter.The residual backpay allocation was then as-signed to "pool" employees, i.e., those other discri-minatees who were able to perform the work butwho have not been allocated other backpay forthat particular quarter. Apparently, the judge de-clined to make an election for the truckdrivers oroperators because, in his view, there was insuffi-cient evidence on the record concerning the pro-priety ofassigningthe residual backpay allocationto any pool employees. In addition, he asserted thatif an election were to be made with respect to oneoperator, this would have ramifications on the re-maining operators and these variables were nottreated in this record.We see no hindrance to making an election sothat a specific amount of backpay can be allocatedto each discriminatee.We have decided to followthe judge's approach in selecting the method of as-signmentand we will allocate backpay accordingtowhichever job generates the highest wagesduring a quarter. Inasmuch as the remaining poolemployees were not found to be qualified as truck-drivers or operators, we need not be concernedwithassigningthe backpayremainingafter an elec-tion is made.We shall modify the judge's Order accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below3 and orders that the Re-spondents,JoyceWesternCorporation;MiamiSprings Properties, Inc.; James H. Kinley & Sons,Inc.;James H. Kinley and Associates; Ex CoalSales,Inc.; and Christina Resources, Inc., jointlyand severally, Salyersville, Kentucky, their officers,agents, successors, and assigns, shall pay to the per-sons listed in the attachment hereto the amount setforth opposite their names, together with interest(lessamounts already paid), computed in the8The attachment includes the revised backpay figures resulting fromour decision to make an election for overlapping quarters for the labor-ers, truckdrivers, and operators286 NLRB No. 51 JOYCE WESTERN CORP.593manner prescribedinNew Horizons forthe Retard-ed.4' In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to 1 January1987 (the effectivedate of the 1986amendmentto 26 US C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)ATTACHMENTAppendix AAppendix BAppendix CAmts. AlreadyTotalsPaid Pursuantto 1983Discriminatees3/10-8/1/758/1-10/30/759/25/79-7/859/25/79-12/82SettlementAgreementL. Adams...............$2,367 40$551.24$0.00$0.00$2,918 64$545.30M. Adams .............................5,5054081.601,407 7127,639.8434,634 55603 80Roy Arnett........ .......... .6,188004,779.510.000.0010,967 51616.51W Auxier......................6,463401,826.250.006,541.4414,831.09621.85Monroe Bach..........................4,384.40898.570.000.005,282.97582.69C. Bailey ..................................5,288.40102.056,515.81722.0212,628.28559.71P. Bailey ............. . .... ..........778.590.000.000.00778.59515.26A. Holbrook.................................7,091.294,785.5218,531.380.0030,40819633.45B. R. Howard ....................................6,684.0081.600.001,333948,279.54629.90Calla Howard ....................6,888000.0059.031,118.098,065.12629.80Henry James ...... .................5,381.6230.100.004,8687110,215 8360083L. Jordan ................................6,660.0081.601,746.498,754.9717,234.06625 22JR. Minix ... ........................5,288.40898.575,516650.0011,703.62699.00R. V Minix .......................4,644.004,046.000000.008,690.00687.48B.Montgomery ....... ....................7,479.685,581.0387,282.8012,868.48113,211.99641.01M. Pennington..... ......................4,269.960.000.000004,269.96580.42B. Perkins . ..............................4,312.002,311.334,772 8224,683.6836,079.83581.990. Ritchie . ...............................3,370 150.000.000.003,370.15563.62Joe Salyer ............... ..................4,972 00898.575,122.89604.1811,597.64593.80K. W. Salyer ........................5,10400898.571,455.360.007,457.93596.74R. W. Salyer .................................5,104.00898.575,752 48686.0212,441.07596 74C. Turner............................4,876.88898.570006,783.3512,558.80592.25G. Wisecup .. ............ ..........6,864.0081.601,998.3719,631.2128,575.18620.61Total ..................................120,082.5729,730.85140,161.79116,226.79406,240.5413,917.98Engrid Emerson Vaughan, Esq.,for the General Counsel.Edwin S. Hopson, Esq.,of Louisville, Kentucky, for theRespondent.SUPPLEMENTAL DECISIONJOHN H. WEST, Administrative Law Judge. The Na-tional Labor Relations Board (the Board), in its decisionhere (seeMiami Springs Properties,245NLRB 278 at280-281 (1979), G.C. Exh. 1(a)), ordered Respondents,Miami Springs Properties, Inc. and James H. Kinley andAssociates,JointEmployers,Salyersville,Kentucky,their officers, agents, successors, and assigns to, amongother things, take the following affirmative action:(a)Offer to each of the unlawfully laid-off em-ployees herein immediate and full reinstatement totheir former jobs, dismissing, if necessary, anyonewho may have been hired or assigned to performthework they had been performing, or, if theirformer positions do not exist, to substantially equiv-alent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed,and make them whole for any loss of earnings theymay have suffered (including all regular periodic in-cremental pay increases on and since March 10,1975, and also including overtime, holiday, and va-cation pay, and hospitalization, medical and insur-ance benefits, claims, and reimbursements, if any),from the date of their discharge to the date they areoffered reinstatement, together with interest. . . .Alternatively, in the event Respondents demon-strate that they have totally closed their entire oper-ations, backpay shall cease to accrue on the dateupon which Respondents ceased their operations.The employees in question are:Lowell AdamsJoe Randall MinixMilton H. AdamsRoy Von MinixRoy ArnettBubby MontgomeryWalter AuxterMarcus Pennington 594DECISIONSOF THE NATIONALLABOR RELATIONS BOARDMonroe BachBurlieC. PerkinsCleveland BaileyO'BanionRitchiePaul BaileyJoe . . . SalyerArlie HolbrookKenneth Wade SalyerBobby Ray Howard Robert Wayne SalyerCalla HowardConley TurnerHenry JamesGlenny WisecupLuther Jordan(b) In the event any of Respondents, any corpo-rate or other enterprise in which any of Respond-ents or any principal of any of Respondents, includ-ing but not limited to James V. Joyce, or any nomi-nee, proxy, dummy, fiduciary, trustee, deputy, part-ner, associate,manager,superintendent, foreman, su-pervisor,agent,attorney, subordinate, employee,designee, or person acting for, or in concert with,or subject to, the authority of the foregoing, singlyor together, directly or indirectly, has or have acontrolling interest, resumes,initiates,or conductsany mining or strip mining, earth-boring, or exca-vating or moving, prospecting, tippling, coal pro-duction or transportation or factoring or selling orrelated operation, in or within a radius of 100 milesof Magoffin, Breathitt, or Knott County, Common-wealth of Kentucky (whether within or outside ofthe Commonwealth of Kentucky), within a periodof 10 years from the date of this Order, then and inthat event he, she, it, or they and their associatesshall, immediately prior to actuallycommencingany such operation establish and for 1 year thereaf-termaintaina preferential hiring list for each suchenterprise and location, giving immediate, absolute,and unqualified hiring preference to each of the un-lawfully laid off employees herein, listed in para-graph 2(a) of the Order, and thereafter secondaryhiring preference to Respondents' other employeesdisplaced from their employment by reason of Re-spondents' having terminated their operations hereinunder the circumstances described in the Decisionof which this Order forms a part, before hiring anyother persons at or for any such enterprise or loca-tion.Written notice of such preferential hiring re-quirement shall be publicly and prominently postedand continuously maintained during said year at allof said minesites,enterprises, and locations, theirlocalheadquarters and offices, and at all otherplaces where employees therefore are locally inter-viewed for hire, hired, or paid.These extraordinarymeasureswere explained by theBoard at page 279 of its decision as follows:Respondentshere engaged in extensiveunfair laborpractices, including many unlawfulterminations, nu-merous threats of closure in the event of unioniza-tion, and promises of benefits for the purpose of de-terring employees from supporting the Union. Inaddition,Respondentshave previously been foundto have engagedin similarserious violations of theAct. t °We conclude that the imposition of extraor-dinary remedies is necessary to alleviate the linger-ing coercive effect created by Respondents' unlaw-ful conduct.10 Joyce Western Corporationand Miami Springs Properties,Inc, Case 9-CA-8642-1 (1974). Not reportedin boundvolumes ofBoard DecisionsThe United States Court of Appeals for the Sixth Cir-cuit on 30 July 1981, in No. 79-1538, entered its judg-ment enforcing in full the above-described Board Order.(G.C. Exh. 1(b).)The Regional Director for Region 9, on 30 June 1983,issued a backpay specification and notice of hearing(G.C. Exh. 1(e)) in which, among other things, it was al-leged thatfurther unknown amounts of backpay [in addition tothose specified therein for the first three calendarquarters of 1975] are due to said named discrimina-tees, and any other displaced employees,as a resultof the reclamation work performed on Sandy RidgeRoad near Campton, Kentucky pursuant to Ken-tuckyDepartment of Natural Resources MiningPermits Nos. 119-0014 and 119-0015 in early 1983,the exact dates being unknown to the undersigned,reclamationwork performednearMartha,Law-rence County, Kentucky in early 1983, the exactdates being unknown to the undersigned,reclama-tionwork performed near Greenup, Kentucky in1983, the exact dates being unknown to the under-signed and mining work performed by Jamie CoalCo. in Ary, Kentucky during 1981, the exact datesbeing unknown to the undersigned and any othermining,stripmining, earth-boring,excavating ormoving, prospecting, tippling, coal production ortransportation or factoring or selling or related coaloperations, the exact location being unknown to theundersigned, sinceMarch 10, 1975 in accordancewith paragraph (b) of the Board's Order.The 15 July 1983 answer to the backpay specification,General Counsel's Exhibit 1(e), denies the allegationscontained in the next preceding paragraph except that it"admitted that reclamation work had been performed byone of the Respondents near Campton, Kentucky, inearly 1983; near Martha, Kentucky, in early 1983; andnear Greenup, Kentucky, in 1983." Additionally in theanswer,page 11,it is asserted:Respondent,Miami Springs Properties, Inc., issolely liable and responsible for any back payamounts found due and owing in this proceeding byvirtue of its having been the operating entity in fullcontrol of all operations involved herein,includingthe Carver Tipple.The second amended backpay specification, dated 30April 1985, General Counsel's Exhibit 1(j), makes the fol-lowing additional allegations:33.Additionally, a controversy having arisen re-garding corporate liability to pay the amounts ofbackpay due to the discriminatees named in para- JOYCE WESTERN CORP.595graph 31 above, and additional backpay liabilitywhich may exist as alleged in paragraph 32 above,the undersignedhereby alleges, as follows:(a)Respondent Joyce-Western Corporation, aNew York corporation, is the sole owner of all ofthecorporate shares of RespondentMiamiSprings Properties, Inc.(b)At all times material herein, RespondentJoyce-WesternCorporationandRespondentMiamiSpring Properties, Inc. have been affiliatedbusiness enterpriseswith common officers, own-ership,directors,management and supervision;have formulated and administered a commonlabor relations policy affecting the employeesnamed above; have shared common premises andfacilities;have provided services for and madesales to each other; have interchanged personnelwith each other; have jointly engaged in themining of coal in Breathitt and Magoffin Coun-ties,Kentucky; and have held themselves out tothe publicas a singleintegrated business enter-prise.(c)RespondentJoyce-Western Corporation isjointly and severally liable along with Respond-ent Miami Springs Properl ies,Inc. and Respond-ent James H. Kinley and Associates for theamounts of backpay as set forth in paragraph 31above and any further backpay liability whichexists as allegedin paragraph32 above.34.Additionally,furthercontroversyhavingarisen regardingcorporate liability to pay theamounts of backpay due to the discriminateesnamed...above, and additional backpay liabilitywhich may exist as alleged . . . above [see thesecond preceding non-quoted paragraph,whichdealswith reclamation], the undersigned hereby al-leges as follows:(a)During July 1980, the exact date being un-known to the undersigned, Respondent Joyce-WesternCorporationformed a corporationknown as Ex Coal Sales, Inc., possessed of cer-tain equipmentand property formerly used byRespondentJoyce-Western Corporation and Re-spondentMiami Springs Properties, Inc. in theminingof coal in Breathitt and Magoffin Coun-ties,Kentucky.(b)During October 1980, the exact date beingunknown to the undersigned, Respondent Joyce-WesternCorporationformedacorporationknown as Christina Resources, Inc., also pos-sessed of certain equipment and property former-ly used by Respondent Joyce-Western Corpora-tion and Respondent Miami Springs Properties,Inc. in the mining of coal in Breathitt and Magof-fin Counties, Kentucky.(c)Respondent Joyce-WesternCorporationwas, and presently is, the sole owner of all of thecorporate shares of stock of both Ex Coal Sales,Inc. and Christina Resources, Inc.(d)During certain times since their formation,Ex Coal Sales, Inc. and Christina Resources, Inc.have each engaged in the surface mining of coalon premisesformerly owned or leased by Re-spondentJoyce-WesternCorporation,usingequipmentformerlyowned by RespondentJoyce-Western Corporation.(e)On or about a date unknown to the Gener-alCounsel but on a date particularly within theknowledge of Respondents, Respondent James H.Kinley & Sons, Inc. was established by Respond-ent James H. Kinley and Associates as a subordi-nate instrument to and a disguised continuation ofJamesH. Kinley and Associates.(f)At all times material herein, James H.Kinley and Associates and James H. Kinley &Son, Inc. have been affiliated business enterpriseswith common officers, ownership, directors, man-agement andsupervision, have formulated andadministered a common labor policy affectingemployeesof said operations;have sharedcommon premises and facilities; have providedservices for and made sales to each other; haveinterchanged personnelwith each other; andhave held themselves out to thepublic as a singleintegrated business enterprise.(g) By virtue of the acts and conduct describedabove in paragraphs 34(f) and (g), RespondentJames H. Kinley and Associates and RespondentJames H. Kinley & Sons, Inc. constitutea singleintegrated business enterprise, and are, and havebeen at all times material herein, alter egos and asingle employer within the meaning of the Act.(h)Accordingly,Ex Coal Sales,Inc.andChristina Resources, Inc. are successors to Re-spondent Joyce-Western Corporation and Re-spondentMiami Springs Properties, Inc. withinthe meaning of the Board's Order in this matterand are jointly and severally liable with Respond-ent James H. Kinley and Associates and/orJames H. Kinley & Sons, Inc. for the amounts ofbackpay due to the discriminatees named . . .above, and additional backpay liability whichmay exist as alleged . . . [See the second preced-ing non-quoted paragraph which deals with rec-lamation.]35. (a) In November 1983, Miami Springs Proper-ties,Inc.,Joyce-Western Corporation,James H.Kinley & Son, Inc., Ex Coal Sales, Inc. and Christi-na Resources, Inc. (Respondents) entered into abackpay Settlement Agreement, providing,inter aliathat 70 percent of their coal royalty income was tobe paid on a monthly basis to the Board'sRegionalOffice at Cincinnati, Ohio until the sum of $150,000(backpay) was received by the Board, on and nolater than December 1, 1986.(b) Paragraph 4 of the Settlement Agreement(described above in paragraph 35(a)) expresslyprovides that the Board may, at its option, setaside said agreement on the basis of noncompli-ance, therewith in the event Respondents' pay-ments under the agreement do not aggregate to atotal of $50,000 per year. 596DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(c)During the period between November 1983and January 1, 1985, Respondents' payments pur-suant to the backpay Settlement Agreement de-scribed above in paragraph 35(a) have totalledless than $50,000.(d)Respondents have, therefore, failed tocomply with the terms of the Settlement Agree-ment described above in paragraph 35(a).1As here pertinent, the answer to the second amendedspecification,General Counsel's Exhibit 1(n), filed 15May 1985, in additionto allegingthat each of the in-volved discriminatees about 18 November 1983 received$1000 minustaxesand that periodic payments were madeto the Board totaling $3742.92, asserts as follows:7.Deny the allegations contained in Paragraph33, except that it is admitted that a controversy hasarisen over corporate liability to pay the amounts ofback pay due; that Joyce-Western Corporation is aNew York Corporation and sole owner of all cor-porate shares of Miami Springs Properties, Inc.; andto some extent have common officers, ownership,directors,and management.8.Deny the allegations contained in Paragraph34, except that it is admitted that a controversy hasarisenregarding corporate liability to pay theamountsof back pay due as aforesaid; that Ex CoalSales,Inc., during July, 1980, was formed and ob-tained title to certain equipment and property for-merly owned by Miami Springs Properties, Inc. andJoyce-Western Corporation which had been utilizedin the mining of coal in Breathitt and MagoffinCounties,Kentucky; and that Christina Resources,Inc.was formed in October, 1980, and that bothChristina Resources, Inc. and Ex Coal Sales, Inc.are owned by Joyce-Western Corporation or itsprincipal shareholder. In addition, it isadmitted thatJames H. Kinley & Son, Inc. is the correct name ofthe entity previously mistakenly denoted as JamesH. Kinley and Associates.9.Deny the allegations contained in Paragraph35(a) except that it is admitted that Miami SpringsProperties, Inc., Joyce-Western Corporation, JamesH. Kinley & Son, Inc., Ex Coal Sales, Inc. andChristina Resources, Inc. entered into a back paySettlement Agreement, providing that 70 percent oftheoverriding coal royalties payable toMiamiSprings Properties, Inc. The allegations contained inSubparagraph 35(b) and 35(c) are admitted. The al-legationscontained in Subparagraph 35(d) aredenied.II.Respondent, Miami Springs Properties,Inc., issolely liable and responsible for any back payamounts found due and owing in this proceeding byvirtue of its having been the operating entity in fulliOfficial notice is taken of the fact that the allegations in pars 33(a),(b), and (c) and 34(a), (b), (c), (d), and (h) were first made in the amend-ed backpay specification and notice of hearing dated 18 October 1983Also, in that specification the title of the case changed from MiamiSprings Properties, Inc and James H Kinley and Associates, Joint Em-ployers to the way it appears abovecontrol of all operations involved herein, includingthe Carver Tipple.A supplemental hearing was held on 23-24 July 1985and 21 and 22 January 1986 in Prestonsburg, Kentucky.On the entire record thus made, including my observa-tion of the demeanor of the witnesses, and after due con-sideration of the briefs filed 21 and 24 March 1986, re-spectively, by the General Counsel and counsel for Re-spondents, I make the following findings of and conclu-sions of law.At the outset of the hearing, the General Counselmoved to strike a portion of Respondents' answer to thesecond amended backpay specification, General Coun-sel'sExhibit 3.2 More specifically, the General Counselargued that Respondents in the answer had raised as anaffirmative defense thatMiami Springs Properties, Inc.and James H. Kinley and Associates or James H. Kinleyand Son are not joint employers for the purpose of thebackpay hearing and liability; that it was pled in the un-derlying unfair labor practice proceeding and they werefound by the Board to be joint employers that shouldmake whole the discriminatees; and that, therefore, thematter is res judicata and not appropriate for litigation inthisbackpay proceeding. Respondents' counsel arguedthat while the two entities were described in the underly-ing unfair labor practices case as joint employers, theBoard did not dispose of the question of joint and severalliability; thatMr. Kinley and James H. Kinley and Sonsparticipated in the coal mine operation in a very limitedway in that Kinley, in effect, bought the [Carver] tippleand one other piece of equipment and paid the payroll ofthree, four, five employees over the period of about ayear; that in its decision, footnote 11, the Board notedthatMiami Springs exercised full control over the oper-ation of the tipple that operated on land leased by it; thatonly one of the discriminatees, Kenneth Wade Salyer,was on the payroll; that the compliance stage is the ap-propriate place to resolve the question of joint and sever-al liability for backpay; that the General Counsel wasnow contending that Joyce-Western Corporation wasalso a joint employer "from day one"; and that if theGeneral Counsel is "permitted to inject a new corporateentity for purposes of back pay liability, at this stage .. .Respondents should be permitted to litigate the issue ofJoint and Several liability." In reply, the General Coun-sel contended that although it is appropriate to litigatederivative liability in a backpay proceeding, the MiamiSprings/Kinley relationship does not fall into that cate-gory.In the motion received as General Counsel's Exhibit 3,it is contended thatThe original Complaint and Notice of Hearing inCase No. 9-CA-9368 named bothMiami SpringsProperties, Inc. and James H. Kinley & Associates(herein referred to as MSP and Kinley respectively)as Respondents and alleged them as joint employers2This was done after a correctedsecond amendedbackpay specifica-tion,G C Exh 2, andthe amendedanswer thereto,R Exh 1, were re-ceived JOYCE WESTERN CORP.of all the employees involved in this proceeding.... During the unfair labor practice hearing thepleadings in the Consolidated Complaint in CasesNos. 9-CA-9276-1 through -5 pertaining to the re-lationship of Respondents were amended (with noobjections from Respondent) to conform to thepleadings in Case No. 9-CA-9368. Respondents ad-mitted these allegations of their joint employer rela-tionshipand the Administrative Law Judge sofound. ([See] Respondent's Answer in Case No. 9-CA-9368.. .)The Board's Order, as enforced by the Court, isclear on its face that MSP and Kinley are both,jointly and severally, liable and responsible for anybackpay amounts found due and owing herein. Thepleadings and the Board's Decision and Order obvi-ously never intended or even contemplated anyremedy but joint and several liability by MSP andKinley. [Emphasis in original.]The General Counsel's motion was granted.3At the outset of the secondsession,21 January 1986, anumber of documents were introduced by the GeneralCounsel.One,General Counsel's Exhibit 1(c), is thethird amended backpay specification,4 (the specification)and another, General Counsel's Exhibit 1(ff), is Respond-ent's answer thereto.5 The body of the specification con-tains the following additional allegations:34(1) J & J Resources, Inc. was formed in July1976 as a West Virginia corporation for the purposeof engaging in the business of mining coal.(j)PrincessCindyMining, Inc., (herein calledPrincess Cindy), a West Virginia Corporation, hasbeen at all times material herein, engaged in thebusiness of mining coal near Oak Hill, West Virgin-ia.(k)During the years 1979, 1980, 1981, 1982 and1983,PrincessCindy, Respondent Miami Springsand Respondent Joyce Western Corporation wereaffiliated business enterprises with common officers,ownership, directors, management, and supervision;have formulated and administered a common laborpolicy affecting employees of said operations; haveshared common premises and facilities; have provid-ed services for and madesalesto each other; haveinterchanged personnel with each other; and haveheld themselves out to the publicas a single inte-grated business enterprises [sic].3This ruling specifically applied also to Respondents' amended answerto second amended backpay specification R Exh I Regardingan alle-gation inthis exhibit, it was stipulated that $500 of the $1000 Respond-entspaid to each discriminatee in November 1983 was applied with theremaining$500 "counted as the interest which it accrued upon that prin-ciple up to that date " Subsequently Respondents paid into a fund whichwas distributed among the discriminatees, as set forth in G C Exh 44 Pursuant to Sec 102 57 of the Board's Rules and Regulations, leaveis expressly granted to amend the backpay specificationbOn brief the General Counsel requests that the above-describedrulingregarding the defense raised in Respondents' answers that MiamiSprings andKinley were not point employers be applied to Respondents'answerto the specificationTo the extent that Respondents'last answerimplicitly or explicitly takes this position, the General Counsel's requestis granted597(1)By virtue of their operations described abovein paragraphs 33 and 34(i) and (j), Respondents andPrincess Cindy constitute a single integrated busi-nessenterprise and a single employer within themeaningof the Act.(m) At all times material herein, Princess Cindyand J & J Resources, Inc. have been parties to acontract whereunder they agreed to mine coal nearOak Hill, West Virginia, such coal to be sold underthe name of Princess CindyMining, Inc.(n)At all times material herein, J & J Resources,Inc.,Princess Cindy and Joyce Western Corpora-tion through James V. Joyce and James H. Kinleyadministered a common labor policy for the em-ployees of Princess Cindy and as such have beenjoint employers of said employees.36.Based on information currently available totheGeneral Counsel, Appendices A, B and C setforth Respondents' additional alleged backpay liabil-ity for work performed by Respondents subsequentto the initial backpay period.2424 It is also noted that the Board's affirmative remedial Orderand reimbursement offers/lures continues until 1989 and that addi-tional backpay may still be accruing or accrue in the futureThe specification seeks backpay from 10 Marchthrough 1 August 1975. Additionally, the position istaken that Respondents did not totally close their entireoperation on 1 August 1975 but rather certain aspects oftheir operations were continued through the end of 1975at theirMagoffin, Breathitt and Knox Counties, Ken-tucky minesites. Appendix A to the specification coversthese operations. Paragraph I of Appendix A makes theaforementioned allegation.Additionally, the followingappears on the first page of Appendix A:II.The gross amounts of backpay have been cal-culated from Respondents' records and have beenallocated to the discriminatees by their respectivejob classifications. Interim Earnings have been cal-culated from Social Security records and writtenquestionnaires received from the discriminatees.III. (a)Wherever, Respondents did not employ asmany employees in a certain job classification asthere are discriminatees in that job classificationbackpay has been divided equally among the discri-minatees who held that job classification and thediscriminatees' interim earnings have been proratedaccordingly. [See Jt. Exh. 1.](b)Wherever, with the exception of mechanicsoroperators,Respondent employed a greaternumber of employees in a job classification thanthere were discriminatees in that job classification,the gross amount of backpay has first been allocatedto those discriminatees who held that job classifica-tion and the remainder has been divided amongthose other discriminatees who were able to per-form the work and who have not been allocatedother backpay for a particular quarter (designatedas "pool" employees). Where Respondent employed 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmore mechanics or operators than there are discri-minatees in those job classifications,the excessbackpay was unclaimed and not assigned to otherdiscriminatees.[If however,it is found that otherdiscriminatees were capable of performing mechanicor operatorwork,this excess backpay should alsobe divided equally among the other discriminatees.][The bracketed sentence is in original.]Next,in Appendix B to the specification the position istaken that a substantial amount of reclamation work per-formed by Respondents'related enterprises falls under2(b) of the Board'sOrder,supra,and that Respondentsdid not abideby the Orderin giving"immediate, abso-lute and unqualified hiring preference to each of the un-lawfully laid off employees."The firstpage of AppendixB contains basically the same explanatory material givenon the first pageof Appendix A, as set forthin the nextpreceding paragraph.The last appendix to the specification,Appendix C,sets forth the backpay alleged to be owed to the discri-minatees from Respondents'mining operation known asPrincessCindy during the period from 25 September1979 through 31 December 1982. The explanatory matterquoted above with respect to Appendices A and B to thespecification also appears on the first page of AppendixC.As here pertinent, Respondents' answer to the specifi-cation contains the following:8.Deny the allegations contained in Paragraph34, including subparts, except that it is admitted. .. that J. & J. Resources, Inc. was formed in July1976 as a West Virginia Corporation for the pur-pose of mining coal; that Princess Cindy . . . is aWest Virginia Corporationand was engaged in thebusiness of mining coal near Oak Hill, West Virgin-ia; that during the years 1979, 1980, 1981, 1982 and1983,PrincessCindy and RespondentMiamiSprings and Respondent Joyce Western Corpora-tion have been affiliated business enterprises; andthatPrincessCindy and J. & J. Resources, Inc.formed a joint venture at one time to mine coalnear Oak Hill, West Virginia.. . .With respect to the above-described settlement pay-ments, theanswer contains the following: "it is deniedthat these were payments 'by Respondents."' And thebody of theanswer endswith the following:10.Deny the allegations contained in Paragraph36, except that it is admitted that the informationcontained in Appendices A, B and C purports to setforth additional alleged backpay liability for workperformed by certain of Respondents subsequent tothe initial backpay period, and further state that theBoard's Order runs until July 30, 1991. It is furtheraverred, in the alternative, that assuming any back-pay is due as asserted in Paragraph 36 and its refer-enced Appendices, the discriminatees involved arenevertheless due no backpay for their failure to ade-quately mitigate their alleged losses and make rea-sonable efforts to find work during the relevanttime periods. Attached hereto and incorporated byreference herein as Appendices A, B and C are Re-spondents further response to Paragraph 36 and itsreferenced Appendices.Respondents' specific response to Appendix A of thespecification, as here pertinent, is as follows:I.Having denied any backpay is due and owingby virtue of Respondents claimed continuation ofoperations after August 1, 1975, Respondents, in thealternative,by way of specificresponse to each alle-gation of Appendix A:1.Deny the allegations contained in ParagraphI; it is further averred thatif any additional back-pay is found to be due hereunder,onlyMiamiSprings Properties, Inc. could be liable therefor.2.To the extent any responsivepleading is re-quired, it is asserted that Respondents lack com-plete knowledge or information sufficient to forma belief as to the truth of the allegations con-tained in Paragraph II and,therefore,deny same.3.To the extent any responsivepleading is re-quired, deny the allegations contained in Para-graph III(a), except that it is admitted that allega-tions contained therein specify the methodologyused by the Regional Director to calculate theamounts alleged to be due, but deny that the fig-ures used therein and results obtained are in theirentirety correct or valid.4.To the extent any responsivepleading is re-quired, deny the allegations contained in Para-graph 111(b).In the alternative,assuming it isfound proper to allocate the remainder of grossbackpay to discriminatees designated as "pool"employees, only excess night watchman and la-borers' pay should be pooled because employeesplaced in the pool were not qualified to performwork other than that of night watchman and la-borer.Respondents' specific response to Appendix B of thespecification, as here pertinent, is as follows:Having denied any backpay is due, Respondents,in the alternative, by way of specificresponse toeach allegation of Appendix B:1.Deny the allegations contained in ParagraphI,but, in the alternative, admit that backpay maybe due and owing based on earnings for employ-ees hired by Respondent after July 30,1981. Re-spondents further aver that only Joyce WesternCorporationwould be liable for any backpayclaimed under Appendix B since itwas the em-ployer.2.To the extent any responsivepleading is re-quired, it is asserted that Respondents lack com-plete knowledge or information sufficient to forma belief as to the truth of the allegations con-tained inParagraph II and, therefore,deny same.3.To the extent any responsivepleading is re-quired, deny the allegations containedinPara- JOYCE WESTERN CORP.599graph III, except that it is admitted that allega-tions contained therein specify the methodologyused by the Regional Director to calculate theamounts alleged to be due,but deny that the fig-ures used therein and results obtained are in theirentirety correct or valid.And, Respondents'specific response to Appendix C ofthe specification,as here pertinent, is as follows:Having denied any backpay is due,Respond-ents,in the alternative,by way ofspecific re-sponse to each allegation of Appendix C:1.Deny the allegations contained in ParagraphI in as much[sic] as this operation was more thanone hundred miles from Magoffin,Breathitt andKnott counties,but, in the alternative,admit thatassuming backpay were due, it would only bebased on earnings for employees hired after July30, 1981[the date of the judgment of the UnitedStatesCourt of Appeals for the Sixth Circuit].Respondents further aver that only Joyce West-ern Corporation and Princess Cindy Mining, Inc.would be liable for any backpay found to be dueunder Appendix C.2.To the extent any responsive pleading is re-quired,it is asserted that Respondents lack com-plete knowledge or information sufficient to forma belief as to the truth of the allegations con-tained in Paragraph II and, therefore,deny same.3.To the extent any responsive pleading is re-quired,deny the allegations contained in Para-graph III, except that it is admitted that allega-tions contained therein specify the methodologyused by the Regional Director to calculate theamounts alleged to be due,but deny that the fig-ures used therein and results obtained are in theirentirety correct or valid . .. .AlthoughRespondents concede that the backpayperiod encompasses all the second calendar quarter of1975 and up to 1 August 1975 of the third calendar quar-ter, its position regarding the first quarter of 1975 is thatbecause all discriminatees claiming backpay for the firstquarter of 1975 were on strike during the appproximately3-week period beginning 7 March 1975,no backpay isdue to any of them.Respondents'attorney concedes thatthis position is contrary to existing law. InAbilities&Goodwill,241 NLRB 27 (1979),the Board held that a dis-charged striker is entitled to backpay until the date he orshe is offered reinstatement. Also in footnote 15 inMiamiSprings Properties,245 NLRB 278 (1979),the Board indi-cated it was modifying the Order in the case to providethat backpay for unlawfully discharged strikers com-menced on the date of the discharges.Consequently, therulingmade in the hearing here stands.The backpayspecification correctly includes the applicable portion ofthe first quarter of 1975.Respondents contest various aspects of the backpayclaimsregardingspecifiedindividualdiscriminatees.These will be dealt with below.With respect to certain discriminatees'attempts to findother work,the General Counsel contends that Respond-ents first raised this issue in their answer to the (thirdamended backpay)specification"thus inferentially apply-ing a`mitigation'defense to Appendices A, B, and C [ofthe specification]only." She neither took this position atthe hearing here nor did she object to Respondents'counsel'squestioning the discriminatees regarding theirattempts to find work during,among others, the firstthree quarters of 1975.As pointed out by the GeneralCounsel,Respondents have the burden of proof regard-ingmitigation factors. Itwillbe determined belowwhether Respondents have met that burden with respectto all the involved periods.Judge Ohlbaum concluded that there was uncertaintyand doubt regarding Respondents claimed total or partialdiscontinuance of business operations.And the Boardconcluded that the unlawfully laid-off employees shouldreceive backpay in the alternative, "in the event Re-spondents are able to demonstrate that they have totallyclosed their entire operations,until the date upon whichRespondents ceased their operations." (Footnote in quoteomitted.)Miami Springs Properties,supra at 280.The evi-dence of record,General Counsel'sExhibit 5, demon-strates that Respondents employed specified individualsand did not totally close their entire operations at themine locations in Kentucky until late December 1975.The positions held by these individuals during the in-volved period were as follows:night watchman,welder,parts runner,mechanic,mechanic'shelper,truckdriver,and operator(heavy equipment).JamesV. Joyce,who is the principal of Joyce WesternCorporation andMiami Springs, testified that whileMiami Springs ceased operations at mines in the involvedKentucky area on 1 August 1975, there was some workdone during the remaining months of 1975; that in shut-ting down the operations employees were retained towind up whatever was there;that the men kept on eachprojectwere those most familiar with it; that many ofthe discriminatees were employed at the Bee Tree minethat "did not require the reclamation like the otherprojects because Ashland took it over and was going tocontinue to use it";and that,as here pertinent, RobertMiller, one of the individuals who appears on the afore-mentioned payroll records,General Counsel'sExhibit 5,had workedfor Joycesince before 1973, and another,Cletus Jack Norman,has worked for Joyce for 35 years.CitingBuncher Co. v. NLRB,405 F.2d 787(3d Cir.1969), andW.C.Nabors Co. v. NLRB,323 F.2d 686 (5thCir. 1963),cert.denied 376 U.S. 911 (1964),the GeneralCounsel contends that Respondents have to demonstratethat following the discriminatory layoff the discrimina-teeswould have been laid off nondiscriminatorily; andthat as pointed out inMcDonnell Douglas Corp., 270NLRB 1204 (1984),this showing must be made with cer-tainty and not be based on speculation.The GeneralCounsel argues that there is a presumption that the dis-criminatees are entitled to backpay during the entireperiod that Respondents'employed employees at theirminesites absent evidence to the contrary that assertedlyRespondents did not advance;that apparently Respond-ents did not keep seniority lists and there is no evidenceof record to show how employees were selected for 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlayoff prior to the end of December 1975; that Respond-ents failed to show that any of the discriminatees wouldhave been lawfully laid off; and that because employeeswere employed through December 1975, the backpay ac-cordingly continues through that time.Proof that an employer had no available jobs is an af-firmative defense and the burden of establishing it restson the employer.Respondents have not met that burden.Consequently,backpay for the fourth calendar quarter isappropriate.The methodology utilized in computing the backpayfor the fourth calendar quarter of 1975 is set forth above.The General Counsel submits that it could not be deter-mined in what order discriminatees should have been re-instated to the remaining jobs because Respondents didnot indicate that any system like seniority was used.Consequently,the backpay is divided equally amongthose discriminatees eligible for reinstatement.Also, asnoted above,Respondents take the position,in the alter-native,that assuming it is found proper to allocate the re-mainder of gross backpay to discriminatees designated as"pool" employees,only excess night watchman and la-borers'pay should be pooled because employees placedin the pool were not qualified to perform work otherthan that of a night watchman and laborer.CitingChase National Bank,65 NLRB 827, 829(1946),the General Counsel argues that although a discriminateeneed not be offered reinstatement to a position that nolonger exists,Respondents must reinstate the discrimina-tee to a substantially equivalent position or, underNibco,Inc.,119NLRB277, 278 (1957), in certain circum-stances, to one which that individual is qualified to per-form.The General Counsel points out with the exceptionof Cleveland Bailey, the individual pool discriminateescredibly testified that they were able to perform thework of a mechanic's helper.6Cleveland Bailey did notbelieve that he could be a mechanic's helper.In the remedy section of his decision,dated 12 April1978, Judge Ohlbaum cited "the serious(as well as reci-divistic) nature of the violations here,involving amongother things discriminatory mass layoffs in reprisals forno more than exercising basic rights under the Act."G.C. Exh.1(a).He then went on to include the follow-ing language in the affirmative actions of his Order:'2. In the event any of Respondents,any corpo-rate or other enterprise in which any of Respond-ents or any principal of any of Respondents,includ-ing but not limited to James V. Joyce,or any nomi-nee, proxy,dummy,fiduciary,trustee,deputy, part-ner, associate,manager,superintendent, foreman, su-pervisor,agent,attorney,subordinate,employee,designee,or person acting for or in concert with orsubject to the authority of the foregoing,singly ortogether,directly or indirectly,has or have a con-6 Included are Joe Salyer,Cleveland Bailey, Monroe Beck,Joe Minix,Robert Salyer, Kenneth Salyer,Conley Turner,and Paul Bailey The lastnamed individual did not testify Consequently it was not shown thatPaul Bailey could be a mechanic's helper7The Order spoke to Miami Springs Properties,Inc. and James HKinley&Associates, Joint Employers,and their and each of their offi-cers, agents,successors,and assignstrolling interest,resumes,initiates,or conducts anymining or strip-mining,earth-boring or excavatingor moving,prospecting,tippling,coal production ortransportation or factoring or selling or related op-eration,in or within a radius of 100 miles of Magof-fin,Breathittor Knott County,Commonwealth ofKentucky(whether within or outsideof the Com-monwealth of Kentucky),within a periodof 10 yearsfrom the date of this Order,then and in that eventhe, she,it,or they and their associates shall, imme-diately prior to actually commencing any such op-eration establish and for one year thereafter main-tain a preferential hiring list for each such enterpriseand location,giving immediate, absolute and un-qualified hiring preference to each of the unlawfullylaidoff employees herein,listed [above]in thisOrder,and thereafter secondary hiring preferencetoRespondents' other employees displaced fromtheir employment by reason of Respondents' havingterminated their operations herein under the circum-stances described in the Decisionof which thisOrder forms a part,before hiring any other personsat or for any such enterprise or location. Writtennotice of such preferential hiring requirement shallbe publicly and prominently posted and continuous-lymaintained during said year at all of said mine-sites,enterprises and location[s] , their local head-quarters andoffices,and at all other places whereemployees therefor are locally interviewed for hire,hired,or paid. [Emphasis added.]The following is quoted from footnote 52 in theremedy section of Judge Ohlbaum's decision:There is a massive wealth of material in therecord indicating,for example,that even as of thedate of trial herein, some operationalactivity byRespondents was continuing;that there were newhires and other transfers;that Respondents' stripmin-ing bonded reclamation obligations, requiring manpow-er,wereas yet unfulfilled;that Respondents contin-ued to derive income from allied operations(e.g.,Aand P Coal Company of SheriffPatrick) into whichthey had funneled contractual rights and expecta-tions;that Respondents or their principals continueto hold mine lease and other local properties and in-terestswhich are actually or potentially income-producing, saleable,ormanpower-requiring; thatthe stripmines here in question are located in a Ken-tucky area which borders on another State (WestVirginia)inwhich Respondents may have similarenterprises or interests;and that Respondents ortheir principals,in one corporate or other guise oranother, are even expanding their operations in theareas in question.The carefullyworded and seem-ingly hedgingly equivocative nature of Respond-ents' affirmative defenses(i.e.,"third defense") ineach of their Answers raising these matters alsodoes not escape attention.These andrelated mattersare for searching inquiry in supplemental compli-ance or other proceedings or places.Cf.Northridge JOYCE WESTERN CORP.601KnittingMills, Inc.,225 NLRB 1054 (1976). [Em-phasis added.]As noted above,the Board adopted Judge Ohlbaum'sapproach reiterating verbatim Judge Ohlbaum's languageas set forth in the second preceding paragiaph,includingthe following:"within a period of 10 years from the dateof this Order.. .."The Board'sOrder is dated 25 Sep-tember 1979.Miami Springs Properties,Inc. petitioned the UnitedStates Court of Appeals for the Sixth Circuit to set asidethe Board'sOrder,as indicated above.The petition wasdismissed and the Order of the Board was ordered en-forced without change on 30 July 1981.Respondents argue that the reclamation work per-formed in Kentucky covered in Appendix B to the speci-fication does not fall within the affirmative provisions ofthe Board'sOrder"since it was not a part of any coalmining operation.Therefore,therewas no requirementthat Joyce Western Corporation offer said work to anyof the discriminatees." (R. Br. 4.)Respondents point outthat the restoration work was done by Joyce WesternCorporation on lands in Kentucky that were never a partof Miami Springs Properties,Inc. Also,Respondents takethe following position(see R.Br. 6-7):Should backpay be awarded this discriminatee forthe restoration work performed in Kentucky (Ap-pendix B), it should be only for calendar quartersfollowing the Sixth Circuit'smandate of July 30,1981.Respondents argue against the inclusion ofJoyceWestern'sNew York and Pennsylvania em-ployees' pay in the calculation of gross backpay forthis discriminatee since the testimony reflects thatthe following employees have worked for the Com-pany for some time prior to the work at issue [Tr.228, 275-276, 531-532]: Cletus(Jack)Norman, JohnIngalls,DonaldWalters,James Flynn,ClarencePhillips,Dan Norman and George Phillips [see,General Counsel,hereinafter designated"GC," Ex-hibitNos.42, 43(f) and(j);44(1-p);and 45(a-g)] Theonly Kentucky truck driver hired at this locationwas James Edward Fulks [See GC Exhibit No.44(j)]. If any award is made for this restorationwork [Appendix B], it should be based on this truckdriver's pay alone. . . . [Bracketed material in origi-nal as set forth above.]Subsequent to the Board'sorder here reclamationwork was performed at or near Ashland,Campton, andMartha,Kentucky,allof which points are in the Ken-tucky area involved here, under obligations incurred byJames Joyce. As here pertinent, such work continued upto July 1985.Joyce Western Corporation employed theindividualswho performed the reclamation work. Thecorporation is owned by James Joyce, and James Kinleyisa member of the board of directors.Respondents nei-ther offered any of the discriminatees this work nor didRespondents establish a preferential hiring list for the dis-criminatees.88 Some of the discnmmatees have performed this type of workContrary to the position Respondents take,the opera-tive date regarding this reclamation work covered byAppendix B to the specification is the date of the Board'sOrder,25 September 1979, and not the date of thecourt'sOrder,30 July 1981.This aspect of the Board'sOrder was not the first time that Respondents were puton notice that this was the approach that should be takenin this type of a situation;Judge Ohlbaum'sApril 1978decision placed Respondents on notice that this would bethe recommendation to the Board.Judge Ohlbaum's de-cision also put Respondents on notice that reclamationwork was an area where discriminatees could be used.Respondents now argue,in the alternative,that thisaspect of the backpay should only begin on the date ofthe court order.There is no evidence of record that Re-spondents established a preferential list subsequent to thecourt'sorder.And if there were any postcourt orderopenings,none of the discriminatees were asked to fillthem. Respondents'argument that the involved reclama-tionwork is not covered by the Board Order is nothingmore than a refusal on their part to admit the obvious.And, in view of the relationship of the individuals andcorporations involved here,an assertion that the in-volved work was not covered on that basis lacks merit.With respect to Respondents'argument that the posi-tions held by Joyce Western'sNew York and Pennsylva-nia employees in the involved Kentucky reclamationprojects should not be considered in computing backpay,the General Counsel,on brief, at 13 and 14, contends asfollows:Respondents further argue that because JamesJoyce had some employees who had worked(albeitintermittently at various jobs)for him for manyyears such "long term"employees were privilegedto be employed on these reclamation projects inplace of the discriminatees. However,Respondents'argument is based on a false premise and assumesthat once James Joyce hired an employee,he or shewas a continuous employee whom Joyce did nothave to layoff in order to"make room"for any ofthe discriminatees.Joyce admitted that even these"long term"employees are laid off from time andtime and are expected to find other work during theperiods which he or any of his other corporate enti-ties do not have work for that employee.(Tr. 523-524, 541-542)Thus,Respondents are not talkingabout long term continuous employees.They aretalking about employees who have been hired andwork for James Joyce in various of his enterprisesthroughout the years as they were needed, goingfrom job to job, from company to company andfrom time to time.Moreover the Board's Ordermandates giving immediate,absolute andunqualifiedhiring preference to the discriminatees. Such anOrder does not allow for preference to be given toemployees employed at other jobs or related com-panies.The reclamation projects(which are the basis forAppendix B) comprise separate jobs from other jobsJoyce happened to be operating. (It would appearthat even among the reclamation work,there were 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseveral distinct and separate jobs to the extent thatthe work was performed at different times at differ-ent locations.) "Unqualified hiring preference" cer-tainly does not mean that Joyce may work employ-ees instead of the discriminatees simply becausethey have worked with him in the past at other jobsand locations. Clearly, the discriminatees were enti-tled to these jobs and Respondents' failure to hirethem results in backpay due to them.In the circumstancesinvolved here, the General Coun-sel'sposition iswell taken. The involved reclamationwork will be included in computing the backpay owed.With respect to Appendix C of the specification, Re-spondents take the position, as noted above, that thePrincess Cindy operation near Oak Hill, West Virginia,was more than 100 miles from Magoffin County, Ken-tucky.9More specifically,Respondents, at page 5 oftheir brief, argue as follows:Moreover, it is the position of the Respondentsthat the Oak Hill, West Virginia operation, ownedby James V. Joyce, was outside the territorial limitsincoverage of the affirmative provisions of theBoard's Order. The 100-mile radius mentioned inthe Order should not and could not be construed tomeanas the crow flies' since that would have re-quired the discriminatees by virtue of the nature ofthe terrain and road system to have relocated toOak Hill. The most reasonable construction of thatportion of the Order is commuting distance by road.Thus, Oak Hill would have been well over 100miles away from Miami Springs' former operationsby road and inaccessible to any of the discrimina-tees.Furthermore, and, in the alternative, no Re-spondent could have had any affirmative obligationto employ the discriminateesuntilafter the Board'sOrder was enforced on July 30, 1981. [Emphasis inoriginal.]Taking the second argument first, the contention hasalready been treated above; the operative date is the dateof the Board's Order, 25 September 1979. Regarding the100-mile radius, the only waysuch language could be en-forced is if it means straight-line miles. Respondents con-cede that the Princess Cindy is within 100 miles of Ma-goffin County, "as the crowflies." 10Regarding the Princess Cindy operation, James Joycetestified that the Princess Cindy Mining Company waspurchased by Joyce Western Corporation in 1978; thathe was president of Joyce Western Corporation, whichat that time was owned by his family; that it was an on-going coal mining operation; that when Joyce WesternCorporation purchased the Princess Cindy Mining Com-pany it, hired the employees who were already workingunder the predecessor and then it hired Keith Grable,RobertMiller, and specified truckdrivers; thatMiamiSprings' equipment was utilized on the Princess Cindy9Even on a straight-linemileage basis, the Princess Cindy operationwould be more than 100 miles from the other named Kentucky counties10Although a crow might not always fly in a straight line, this is inter-preted to mean straight line or air milesoperation; that his purpose in purchasing and operatingthe Princess Cindy was to have an ongoing operation sothat he could "get rid of the equipment" he had previ-ously used at the Miami Springs locations (in otherwords, whoever bought the Princess Cindy lease wouldhave a use for the equipment located at that operation);that there was not enough additional work at the Prin-cess Cindy to hire the 23 discriminatees and "the originalcrew that was there, the help didn't fluctuate by four orfive people"; that there was a very small crew at thePrincessCindy because,as indicatedabove, "the object. . . was not togo in.. . and mine the top of the hilloff . . . it was simply to have an ongoing operation sothat we could sell the operation and the equipment"; thatcoal was mined and sold at the Princess Cindy; that thismine was shut down during the winter months because itwas not economical and coal mines did not sell in thewinter; and that each winter the employees were termi-nated when the mine was shut down and they were freeto look for jobs elsewhere, but in the spring when itcame time to start up the same people came back. Subse-quently, Joyce testified that when the Princess Cindywas shut down in the winter,[a]ll the employees were laid off. They could dowhatever they wanted to. If they wanted to go outon unemployment or go to work for someone else,they're welcome to, but they also knewtheywouldhave the first opportunity to return to work in thespring when they started up.Then Joyce testified that he was not at the PrincessCindy jobsite and he did not personally tell the employ-ees that they could return when work started up but he"just assume[d] that they're all kin folk and work for JoePaisley [who was superintendent on the job and who de-cided who worked and who did not] and they did return11On brief, the General Counsel argues that the over-whelming weight of evidence demonstrates that "EasternKentucky citizens who are in the job market, includingthe discriminatees,frequently travel seemingly long dis-tances for employment . . . temporarily moving theirresidences [if necessary]"; that the Princess Cindy was acontinuation of Miami Springs and they were a singleemployer in that PrincessCindyutilizedMiami Springsequipment transported from Kentucky and involved thesame business operations; that a reasonable interpretationof the Board's Order would require Respondents to rein-state the discriminatees at Princess Cindy even to theextent of displacing other employees; that, in the alterna-tive, if the Respondents did not have the obligation tohire the discriminatees until they hired new employees atPrincess Cindy consideration should be given to the fol-lowing:(a) although an employee'sname appears on aPrincessCindy payroll for one or several weeks thisdoes not necessarily mean the individual has been hiredexclusively towork on the Princess Cindy job and,therefore, the individual, i.e.,mechanic Robert Miller,was not a permanent Princess Cindy employee, (b)whenever an employee reappears on a Princess Cindypayroll but in a new job classification, they should be JOYCE WESTERN CORP.603considered as a new hire because that job classificationwas required for the first time and, therefore, preferentialhire should have been given to the discriminatees and (c)any ambiguities in Respondents' evidence, namely, Re-spondents' payroll records, regarding who was hiredwhen at the Princess Cindy should be resolved againstRespondents,who are the wrongdoers and, therefore,the payroll records should be interpreted to mean that inApril 1980 Princess Cindy required the employment ofadditionaloperators and the discriminatees were nothired to fill those positions;"' that with respect to theformulas used for Appendix C, (a) the job classificationof operator/mechanic could have been filled by discri-minatee operators since they were able to and did in factperform some mechanical work and assisted mechanicswho worked on their equipment, and Respondents' pay-roll records indicate that when a mechanic was neededan employee was hired in that job classification, (b) thatwherever Princess Cindy employed a greater number ofemployees in a job classification than there are discrimin-atees in that job classification, i.e., night watchman, thatother discriminateeswho were capable of doing thework should have been offered the jobs except with re-spect to mechanics and operators under the theory thatthose jobs required special and particular skills, (c) that ifany discriminatee is capable of performing operator workhe should be entitled to the operator's pay, and therecord reveals that discriminatee Walter Auxier qualifiedas anoperator because his uncontroverted testimony re-veals that he has worked as a heavy equipment operatorat various other jobs, qualifies as one and was able to dothe work, and (d) the pool correctly includes the excesspay derived from Respondents' employment of a greaternumber of truckdrivers than there are truckdriver discri-minatees,because the testimony revealed that although acoal truckdriver is required to have a chauffeur's licenseto haul coal over the road, such chauffeur's license is notdifficult to obtain and those with operators' licenses canreadily obtain a chauffeur's license and, therefore, it isapparent that the requirement of a chauffeur's licensewould not have prevented the "pool discriminatees"from working as truckdrivers; 12 that the record revealsthat the Princess Cindyminingoperation venture wasentered into by James Joyce and James Kinley via J & JResources, Inc. and it was a direct channel from MiamiSprings interms of operations and equipment and ap-pears on the payroll of Joyce Western Corporation; thatJoyce and Kinley were the principals in all the abovecorporations; that Kinley served on the board of direc-tors,participated in the corporate meetings, signed thecorporate minutes for J & J Resources, Inc. and therebywas directly involved with Princess Cindy; that, there-fore, Joyce and Kinley fall squarely within the Board'sOrder requiring any "corporate or other enterprise inwhich any of Respondents or any principal of any of Re-spondents has or have a controlling interest"; and that allI IThose characterizedas additional new hires are setforth in in 22 ofG C Br 20.12AsIndicatedby the General Counsel, two ofthe discriminateeswere already classifiedas truckdriversWhenPrincessCindy employed athird truckdriver, the backpay for that driver went into the "pool" ac-countRespondents should, therefore, be liable for the backpayarising out of the Princess Cindy West Virginia oper-ations.In a backpay proceeding the General Counsel has theburden of establishing as nearly as possible what the em-ployees would have earned but for the unlawful conductof the Respondents.PhelpsDodge Corp. v. NLRB,313U.S. 177 (1941), andNLRB v. Brown & Root,311 F.2d447 (8th Cir. 1963). The General Counsel has the burdenof establishing a formula for the calculation of grossbackpay due to employees, but in many cases it is diffi-cult to ascertain the precise amount due and, therefore, awide range of discretion is accorded the fashioning ofsuch a formula provided it is reasonably designed toproduce approximations and it is not arbitrary and unrea-sonable. Once the General Counsel has established a rea-sonable formula, the burden then falls on Respondent toestablish facts that would negate or diminish the exist-ence of liability.Brown & Root,supra. Board calculationsbased on calendar quarters have been approved. Id.With some exceptions, described below, I agree withthe positions taken by the General Counsel as summa-rized in the second preceding paragraph. Regarding thefirst exception, in my opinion paragraph (b) in the affirm-ative action section of the Board's Order should not beinterpreted to mean that individuals hired at the PrincessCindy operation before the date of the Board's Order, 25September 1979, should have been displaced to makeroom for the discriminatees. There was a hiatus betweenthe closing of the Miami Springs operations and the pur-chase of the Princess Cindy. The above-described ties,which are set forth by the General Counsel, are not suffi-cient, in my opinion, to conclude that the Princess Cindywas a continuation of the Miami Springs operation. Thediscriminatees should have been given preference withrespect to any hiring at the Princess Cindy after 25 Sep-tember 1979, which should include, as the General Coun-sel asserts, positions filled by nonpermanent employeesand changes in classification.Second, I cannot agree with the General Counsel's po-sition regarding the placement of the wages of the thirdtruckdriver into a "pool." The fact that to obtain achauffeur's license in Kentucky may require no morethan having an operator's license(and the fee) does notfully resolve this matter. Some States differentiate theirchauffeur's licenses based on the gross weight of the ve-hicle involved and/or type of vehicle involved. Theskills required to operatea smalltruck or an off-the-roaddump truck are clearly different from the skills requiredto operatelarge,over-the-road, coal-hauling truck. Al-though Kentucky may not require an applicant to provethese skills through testing or documentation (i.e., pastexperience or training), in my opinion it would not beproper to conclude that just because the discriminateeshad operator's licenses and may have been able to obtainchauffeurs' licenses that they were qualified to drivelarge, over-the-road, coal-hauling trucks. In this respecttheGeneral Counsel cites the testimony of Turner andJames for the proposition that the requirement of chauf-feur's licenseswould not have prevented the "pool dis-criminatees" from working as truckdriver. Turner, how- 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever, on recross when asked if he had ever driven a coaltruck testified that [n]ot the one that they haul coal in,no, not big trucks. I've got one, but I mean I wouldn'tmyself no [sic] qualified drivers for that." Earlier he tes-tified that he had driven 2-1/2- to 3-ton trucks but nottrucks that hauled coal. James' qualifications to drivemore than an off-the-road rear dump, rock truck are notclear on this record. At one point he testified, "I drivethem on the highway." But it is not clear on this recordexactly what type of vehicle he was referring to. Noneof the other three pool members (Walter Auxier will betaken out of the pool and given an operator's pay),namely,Marcus Pennington, O'Banion Ritchie, or PaulBailey, testified here and it, therefore, cannot be con-cluded that they were qualified to drive a large, over-the-road, coal-hauling truck. Consequently, the backpayfor the third truckdriver will be withdrawn from thepool. 13Regarding the overlap between Appendices B and Cto the specification with respect to the backpay for la-borers for the first calendar quarter of 1981, it is myopinion that each of the six laborers14 should receive thebackpay designated in Appendix B. With this approachfour of the six would receive more money and the posi-tion of the remaining two would be unchanged. The$630.17 each would have received should go into thepool established with respect to Appendix C. As indicat-ed above, three of the pool members did not testify.15Consequently, while the job of a laborer is not a positionrequiring specialized skills it is not known whether anyor all three of these individuals may suffer from or mayhave suffered from some physical impairment that wouldhave precluded them from qualifying for that position.The remaining pool members, Conley Turner and HenryJames, did testify and, based on my observations of themand their testimony, it is my opinion that they are andwere qualified to be laborers. Accordingly, the laborers'backpay for the first quarter of 1981, $3781.02, will bedivided evenly between Turner and James. A review ofRespondents' records demonstrates that these two mencould have handled the mechanic's helpers and laborerfunctions during the first calendar quarter of 1981.As noted in the specification, there is an overlap inAppendices B and C thereto regarding operators (thefourth calendar quarter of 1982) and truckdrivers (thesecond calendar quarter of 1981 and the third calendarquarter of 1982). In footnote 73 of the specification,which apparently refers to this situation as well as theaforementioned laborers' situation, the following, as herepertinent, is indicated:Should it be found that Respondents are liable forbackpay in both appendices [B and C] for this quar-18 Becausethese threeindividuals did nottestify, itcannot be conclud-ed that they were capable of being mechanic'shelpers eitherConse-quently, these three will not share in thatpart of thepool representingthe pay of mechanic's helpers.(This is ofno consequence to Ritchie andPaul Bailey because of their interim earnings.Itwould mean a differenceof $19 05 to Pennipgton)Instead the mechanic's helpersportion of thepool will be divided evenly betweenTurnerand JamesisMonroe Bach,Joe Minix,Cleveland Bailey, Joe Salyer,KennethSalyer,and Robert Sayler15Marcus Pennington, O'Banion Ritchie,and Paul Baileyter [the quarter footnoted is the first calendar quar-ter of 1981 and deals with the laborers' overlap], itmust be determined at which location the discrimin-atee would have worked. The gross backpay fromthe appendix not assigned to the discriminateeshould be divided among other discriminatees inclassifications not employed.Although such an approach is feasible with respect to alaborer'sposition,inmy opinion it is not appropriatewith respect to operators and truckdrivers. Only thosepossessing the special qualifications to fill those positionsshould receive that portion of the backpay.In my opin-ion Respondents are liable for backpay in both appendi-cesBand C of the specification.But regarding thechoice occasioned by this conclusion it does not appearthat,with respect to operators and truckdrivers, suffi-cient evidence has been placed in the record so that thischoice can be made. 1 e The aforementioned 10-yearperiod continues to run until September 25, 1989. Thismatter can be cleared up with either a subsequent filingor in a subsequent proceeding.17 The amounts set forthbelow will include the overlap to the extent it may exist.Respondents argue that a number of the discriminateesdid not mitigate damages during specified periods in thatwhile they claimed to have searched for work allegedlytheir effortswere less than satisfactory."" the GeneralCounsel contends thatRespondents fell far short of their burden toprove discriminatees did not seek out availablework. The discriminatees' testimony as well as therecord as a whole describesa situationwhere thejobswere scarce and the discriminatees, for themost part,made extensiveefforts to apply at everyjob that was ongoing. Many of the discriminateesqualified for, and did draw, unemployment compen-sation which by State law required their continuoussearch for employment. [Tr. 447.] There was alsotestimony that the food stamps program as adminis-tered by Kentucky also required that the recipientsof food stamps be actively looking for work. [Tr.556.]Some of the discriminatees registered withtheir respective Union's referral lists. [Tr. 550.]Even in the cases of a few of the discriminatees,like Cleveland Bailey, who testified that he only ac-16 If an election is made with respect to one operator,thiswill haveramifications on the remaining operators The variables were not treatedon this record14Since their interim earnings exceed gross backpay, it would notmatter to operators Calla Howard and Luther Jordan and truckdnverBurke Perkins, whether App B or C were chosen regarding the involvedcalendar quarter for the operators (1982-1984)on the involved quartersfor the truckdnvers (1981-1982 and 1982-1983)Because more than onetruckdriver was utilized during the involved period,that portion of thebackpay not chosen should not go to the other truckdnver discnminateeIt appears that a different situation exists with the operators and, there-fore, once the election is made for Howard and Jordan the gross backpayavailable will change regarding the others in this classification who mightchose the backpay listed on the appendix not chosen by Howard andJordan16Respondents take this position with respect to Roy Arnett,Cleve-land Bailey,ArlieHolbrook,Henry James, Joe Minnix, Roy Van Mmnix,Bubby Montgomery, Joe Salyer,and Robert W Salyer JOYCEWESTERN CORPtually applied at one or a few jobs, such limited ap-plication activity is not conclusive of the issues sur-rounding their search for work. In that respectBailey testified that he talked to friends, neighbors,and relatives around the community and therewasn't any work. [Tr. 457] One must keep in mindthat the geographical area in which these menreside was such that in the words of Calla Howard,"It'sa small areaand everybody knows what'sgoing on . . . if a company is hiring people every-body knows it and if there's a strike, everybodyknows it, and if there's a lay off everybody knowsit." [Tr. 457.]The only conclusion to be drawn from the recordtestimony was that those were "lean years" [Tr.444] for the job situation, necessitating discrimina-tees like Milton Adams, Bubby Montgomery, BurliePerkins and others to expand their search for workway beyond even the 100 miles set forth in theBoard's Order. Thus, Respondents did not proveany lack of diligence on the part of the discrimina-tees and even those cases where Respondents mightshow that discriminatees made few applications forwork, that does not end Respondent's burden. Therecord reveals that there were very few jobs avail-able to the discriminatees during that time periodand the law does not require discriminatees to un-dergo constant exercises in futility simply to rebutany mitigation issue. It is amply clear that all thediscriminateeswho were out of work and wereunable to find work frequently discussed the job sit-uation with members of the community, constantlysought news of employment opportunities and infact their individual employment records indicatethatmost of the discriminatees did go to greatlengths toactually find work.The efforts discriminatees are expected to make toobtain interim employment are those expected of reason-able persons in like circumstances,which include,as herepertinent,age, education,employment history, and sta-tion in life as well as unemployment trends in the areawhere discriminatees reside when the discrimination oc-curred.Although it is not conclusive, one element indi-catingthat a reasonable effort has been made to seekwork consists of continued active registration for workwith a state employment service. The absence of such,however, does not necessarily demonstrate a lack of dili-gence.In my opinion each of the discriminatees, consideringthe circumstances present here, made a reasonable effortto obtainother work. Cleveland Bailey testified,begin-ningon cross-examination, as follows:Q. So, from 1975, when [you] were laid off, untilthe present time [January 1986], you put in the oneapplication, there, at Addington Brothers, and that'sall?A. That's the only one I can remember of.Q. Is it possible you might have put in an appli-cation somewhere else?A. Not that I know of.Redirect Examination605BY Ms.VAUGHAN:Q.Mr. Bailey, did you remember filling out aquestionnairefor the Labor Board,some time ago,many yearsago, asto where you looked for work?A. No, I don't. It's hard to remember 11 years.Q.Did you ever look for work at MontryMining?A. No. Not that I know of.Q. You don't have any-that doesn't jog yourmemory? Did you ever look for work at WolverineCoal, at Royalton, Kentucky?A. I don't remember if I did.Q. Crest Coal?A. I can't remember neither of them, if I lookedthere. 11 years-it's pretty hard to remember.Q. Were you-how old are you?A. 62 the 17th of this month.Q. So, you weren't old enough to retire, afteryou were laid off atMiami Spring,were you?A. No.Q. Okay. What did you live on?A. Well, you might say food stamps, partly.Q. Okay. Okay. During thattime,did you drawany unemployment at all?A. No, I didn't draw any on him.Q.Well, why didn't you look for work?A.Well, they-I didn't think there was any useof it.Q. And why did you figure that?A. Because they wasn't hiring.Q. And how did you know that?A. I knowed.Q.Well, can you tell me how you knew? Didyou talk to other people or did people tell you?A. Yeah.Q. Can you describe that to us?A.Well, I'd ask around, you know, people, ifthey was a hiring. Asked the people in the countryand they wasn't hiring nobody.Q.Who all did you ask?A. Well, I can't remember that.Q. Well, can you tell us what kind of people theywere? Were they neighbors, were they friends, werethey relatives?A. They was just people I knowed, you know.Q. How often did you ask people if there wasany work?A. Well, severaltimes,but it didn't do any good.Q. Okay. Did you get any leads at all, from thesepeople?A.No. The only thing I'd hear-they was ahiring.Q.Was the job market or the availability of jobsdiscussedquite a bit around in the communitywhere you were?A. No, if they had a been I would have got one.Q. Okay. Was there quite a bit of talk aroundtown that there wasn't anybody hiring?MR. HopsoN:Object. Leading. 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. Oh, therewas a lotpeople, you know, tryingto get jobs and couldn't.JUDGE WEST: Overruled.BY MS.VAUGHAN:Q. How did you know that?A. Well, I just talked to them.Q. Okay.Ms. VAUGHAN: I have no furtherquestions.Recross-ExaminationBY MR.HOPSON:Q.Mr. Bailey, did you ever come over here toPrestonsburgand try to findemployment?A. No.Q. Did you ever go over toPaintsville,which isabout 20 miles from Magoffin County and ask forwork over there?A. It wouldn't helpthe case any.Q. Well, did you or not?A. No, I didn't.His testimony is indicative not of a total lack of effortbut rather of the conditions that existed in the involvedarea.When viewed in the light of the criteria set forthabove in my opinion a finding is warranted that evenCleveland Baileymade reasonableefforts to seek work.The remainingissuesinvolving the discriminatees willbe covered in the following treatment of them.Lowell Adams' backpay (with an overlap) is correctlyset forth in the specification and the appendices theretoas amended at the hearing here and subsequently correct-ed (hereinafter references to the specification will includethe amendment and corrections thereto).19 Respondentsdo not challenge the figure, but rather contend, as notedabove, that Adams and other discriminatees who wereon strike should not receive backpay for that period andthat the backpay for the restoration work should be lim-ited to the calendar quarters following the Sixth Circuit'smandate of 30 July 1981. As concluded above, both ofthese argumentslack merit.In the light of the conclusions in the next precedingparagraph and in light of other conclusions reachedabove, in my opinion the specification correctly setsforth the backpay of Milton Adams, Roy Arnett, ArlieHolbrook, Bobby Ray Howard, Calla Howard, LutherJordan, and Glenny Wisecup.20 Respondents contendthat no backpay should be awarded to Milton Adams forthe fourth calendar quarter of 1982 and the first quarterof 1983 in view of thediscriminatee'sdischarge from in-terimemployment. On this record, it has not been dem-onstrated that there was sufficient cause for the involveddischarge.Consequently these two quarters will be in-cluded in the computation.19 There is a mathematicalerrorin the gross backpay computation forthe fourth calendar quarter for 1981inApp C tothe specification forthis discriminateeAs indicatedin in 71 in the specification the amountshould be $6347.88This same mistake was made for the othertruckdriv-er,Burlie PerkinsThe former's interim earnings exceeded the grossbackpayThe latter's did not,a matter morefully treated below20 As notedabove and below,there remains an overlapwith respect tosomeof thesediscrimmateesWalter Auxier's backpay is correctly computed in thespecification except with respect to Appendix C theretobecause it is concluded above that he was qualified to bea operator at the Princess Cindy. As modified the rele-vant portion of Appendix C will read as follows:Yr. /Qtr.GrossBackpayInterimEarningsNetBackpay80-2$6,782.02$6,600.00$182.0280-36,391.766,600.00080-43,431.726,840.00082-25,808.491,921.513,986.9882-34,293.651,921.512,372.14Total ........................$6,541.14Monroe Bach's backay is correctly computed in thespecification except with respect to Appendix A there-to.21Bach's share of the amount given to the pool inAppendix A is increased because the shares of two otherpool members were decreased because it was not demon-strated that they (Cleveland Bailey and Paul Bailey)were qualified to be mechanic's helpers. Because he hadno interimearningsor expenses for the fourth calendarquarter of 1975, Bach's net backpay for that quarter is$898.57.As indicated in the next preceding paragraph, in myopinion, Cleveland Bailey was not qualfied to be a me-chanic's helper. Consequently, his share of the AppendixA pool is limited to the night watchman's pay. Becausehe had no interimearningsor expenses in the fourth cal-endar quarter of 1975 Cleveland Bailey's net backpay forthat period is $102.05 With respect to Appendix C to thespecification, as discussed above, the $630.17 backpay fora laborer in the first calendar quarter of 1981 is deletedto eliminate an overlap.With the correction for thefourth calendar quarter of 1979, namely, $117.84 netbackpay, the total net backpay in Appendix C for Cleve-land Bailey would be $722.02. Otherwise the specifica-tion correctly sets forth the backpay of Cleveland Bailey.Paul Bailey's backpay is correctly set forth in the stip-ulation except with respect to Appendices A and Cthereto. As noted above, because Paul Bailey did not tes-tify, it cannot be concluded that he could have qualifiedfor anything except a night watchman. Accordingly (1)his share of the pool in Appendix A is reduced to$102.05 gross backpay (because his pertinent interimearnings exceed this, his net backpay is $0 for the fourthcalendar quarter of 1975); and (2) his share of the pool inAppendix C is limited to one-fifth (as noted above, thesixthmember of the pool, Walter Auxier, has been desig-nated an operator) of $768.93 or $153.79 gross backpayfor the third calendar quarter of 1980.(Becausehis inter-im earningsexceed this his net backpay for the quarter is$0.)21As noted above,the election for Bach and other laborers is hereinmade so thatthey would notreceive the laborers'backpayfor the firstquarter in 1981 as coveredinApp C tothe specification. JOYCE WESTERN CORP.607Henry James' backpay is correctly computed in thespecification exceptwith respect to Appendix C. Asmodified, the pertinent portion of Appendix C reads asfollows:Yr. /Qtr.GrossBack-payInterimEarningsEx-penesNetBackpay1980-322$153.79$655.17001981-1292789.0124891.450$1897.561981-225849.00891.45001981-30891.45001981-40891.45001982-126$15567527$515.590$1041.151982-128244400515.5901928.401982-40515.5900Total.......$4867.11Joe RandallMinix'sbackpay is correctly computed inthe stipulation except with respect to Appendices A andC. Appendix A is modifiedhere as a resultof the failureof Cleveland Bailey and Paul Bailey to demonstrate thattheywere qualified to be mechanic's helpers. Theamount should be $898.57.29 As indicated above, the la-borers overlap has been resolved with Joe Randall Minixand the other laborers receiving backpay under Appen-dix Band not Appendix C. Consequently, his net back-pay underAppendix C is $0.Roy VonMinix'sbackpay is correctly computed inthe specification except with respect to gross backpayfor the last calendar quarter of 1979 and the first calen-dar quarter of 1980 as set forth in Appendix C thereto.More specifically, inasmuch as it is determined abovethat Respondents did not have to fire employees at Prin-cess Cindy on 25 September 1979 to make way for thediscriminatees,Roy Van Minix should not receive back-22With WalterAuxier'sremoval from the pool(considered above asan operator),the remaining pool members share his portion($128 16 di-vided by5 = $25 63 and $128.16 dividedby $25.63 = $153.79)23 As noted above, of those remaining in theApp C pool,only HenryJames and ConleyTurner testifiedherein demonstrating that they werequalifiedto bemechanic's helpers Consequently,the mechanic's helperbackay for the first calendar quarter of 1981will be dividedequally be-tween thesetwo ($1,797 divided by 2 = $898 50) Additionallybecauseonly thesetwo pool members testified, only theywill share equally thelaborers'backpay forthis calendar quarter($3781 02 divided by 2 =$1890.51 and $898 50 plus$1890 51= $2789 01)24After dividing James' annual interim earningsby 4 (forthe calendarquarters),his annual interim earnings for 1981 were further divided bysix, for the numberof poolmembers.SinceAuxierhas been taken out ofthe pool,the quarter interim earnings weredividedherein byfive foreach of the quarters of 19812a For the reasons statedaboveJames and Turner alone should shareequally the mechanic's helpers wages($1698divided by 2 = $849) Andfor the reasons statedabove,none of the pool members should share thetruckdnvers' wages26 This representsone half ofthe mechanic helper's pay27Thisfigurewas adjustedto take into account that there are nowfive individuals in the pool29 This representsone-half ofthe mechanic helper's pay29 Forthe reasonsgiven by the GeneralCounsel on brief the farminginterim earnings of Joe Randall Minix will be considered as interim earn-ings in thefourthcalendar quarterof 1984when he actually received themoney and not when he did the farming in the summerof 1984 Accord-ingly,App Bto the stipulationcorrectlysetsforth JoeRandall Minix'sbackpay forthat periodpay for the two aforementioned quarters under AppendixC.Similarly Bubby Montgomery's backpay is correctlycomputed in the specification except with respect to Ap-pendix C thereto. For the same reason set forth in thenext preceding paragraph this discriminatee also shouldnot receive backpay for the fourth calendar quarter of1979 as set forth in Appendix C.Marcus Pennington's backpay is correctly computed inthe specification exceptwith respect to Appendix Cthereto.BecauseMarcus Pennington did not testify atthe backpay hearing, it cannot be concluded that he wasqualified to be a mechanic's helper, a truckdriver, or forthatmatter even a laborer. Consequently he should re-ceive no gross backpay under Appendix C, except hisshare (now one-fifth of $768.93 = $153.79) of the leftov-er night watchman's pay for the third calendar quarter of1980.Pennington's interim earnings for that quarter($721.83), however, exceed the gross backpay.30Burlie Perkins' backpay is correctly computed in thespecification except for the aforementioned mathematicalerror for the fourth quarter in 1981 in Appendix C. Thegross and net backpay (no interim earnings) for thatquarter is $6347.88, which results in a change in the totalnet backpay that should be $24,683.68.Joe Salyer's backpay is correctly computed in thespecification except with respect to Appendices A and Cthereto. Regarding the former, Joe Salyer's share of theamount given to the pool in Appendix A is increased be-cause the shares of two other pool members were de-creased inasmuch as it was not demonstrated that they(Cleveland Bailey and Paul Bailey) were qualified to bemechanic's helpers. The gross and net backpay (no inter-im earnings) for the fourthcalendar quarterof 1975 is$898.57. Regarding the latter, as indicated above, the la-borers' overlap has been resolved with Joe Salyer andthe other laborers receiving backpay under Appendix Band not Appendix C for the first calendar year of 1981.Kenneth Wade Salyer's backpay is correctly computedin the specification except with respect to Appendices Aand C thereto. Regarding the former, this discriminatee'sshare of the pool is increased to $898.57 for the samereason given in the next preceding paragraph. Regardingthe latter, as indicated in the next preceding paragraphthis discriminatee, along with the other laborers, will notreceive backpay under Appendix C for the first calendarquarter of 1981 for the reason given in that paragraph.Robert Wayne Salyer's backpay is correctly computedin the specification except with respect to Appendices Aand C thereto. Regarding the former, this discriminatee'sshare of the pool is increased to $898.57 for the reasongiven in the next two preceding paragraphs. Regardingthe latter, this discriminatee, along with the other labor-ers,will not receive backpay under Appendix C for thefirst quarter of 1981 for the reason given in the next twopreceding paragraphs.30 These same modificationstoApp Cto the specification should bemade to the computations for O'Banion Ritchie for the same reasons.Similarly Ritchie's interim earnings for the third calendar quarter of 1980exceed the gross backpay Otherwise, the computations for Ritchie in thespecification are correct 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConley Turner's backpay is correctly computed in thespecification except with respect to Appendices A and Cthereto.31Regarding the former, this discriminatee'sshare of the pool is increased to $898.57 for the reasongiven in the next three preceding paragraphs. Regardingthe latter, Turner's gross backpay is modified to reflect(1) an increased pool share because Walter Auxier hasbeen removed from the pool, (2) the removal of the thirdtruckdriver's pay from the pool, and (3) the increase inTurner's share of the pool, along with James', becauseother members of the pool did not testify and demon-strate their qualifications to be either mechanic's helpersor laborers. Turner's gross backpay under Appendix C isthe same as James', which is set forth in detail above.During the hearing here, the interim earnings for thefirst, second, and fourth quarters of 1982 were modifiedto read ($170.63 for each of these quarters). Consequent-ly,Turner's net total backpay under Appendix C is$6783.35.As noted above and below there remains an overlapwith respect to some of these discriminatees. Also, as in-dicated above, Lowell Adams, Paul Bailey, Marcus Pen-nington, and O'Banion Ritchie did not testify here. Spe-cificswere provided in the specification regarding theirinterim earnings during the involved period. With the ex-ception of Lowell Adams, each under the specification isreceiving backpay only up to 1 August 1975. AndLowell Adams, under the specification, is only receivingnet backpay of $551.24 for the period during which theinvolved sites were being closed down to the end ofsiWith respect to the second and third calendar quarters of 1975 thespecification notes that in addition to his hourly rate Turner received $50a week for his truck and tool maintenance Because it is estimated thatmaintenance costs were only $25 a week, it is contended that, in effect,Turner received an additional $25 pay a week Respondentsargue thattheGeneral Counsel's contention that Turner "should be paid $50 perweek for truck and tool maintenance during the second and third quar-ters of 1975" lacks merit because"such maintenance costs were not in-curred after his [Turner's] layoff, [and therefore] he is not entitled to thatsum " R Br 63 Apparently Respondents miss the point The GeneralCounsel is not claiming the full $50 Rather, she is only claiming thatportion over and above actual costs that that portion ($25) may reason-ably be treated as pay Turner's testimony about receiving free gasolinefrom Respondents and using a portion of that gasoline to drive betweenhis residence and work is not contradicted by Respondents Consequent-ly, the General Counsel's inclusion of $360 forexpensesfor the thirdquarter of 1975 to cover transportation costs is proper1975.The involvedamounts arerelativelysmall.Re-spondents did not specifically on this record request thatthese individuals be made available. And Respondents'argumentthat their failure to testify shouldcount againstthemregardingtheir capabilities, as noted above, wasfound to have merit. Considering all the circumstances, itismy opinion that the backpay of these four should notbe placed in escrow.ORDER32TheRespondents,33JoyceWesternCorporation;Miami Springs Properties, Inc.; James H. Kinley & Sons,Inc.; James H. Kinley and Associates; Ex Coal Sales,Inc.; and Christina Resources, Inc.; jointly and severally,Salyersville,Kentucky, their officers,agents, successors,and assigns,are ordered to pay the persons listed in theattachment hereto [omitted from publication] the amountset forth opposite their names, together with interest (lessamounts already paid), computed in the manner pre-scribed inFlorida Steel Corp.,231NLRB 651 (1977).34See generallyIsisPlumbing Co.,138 NLRB 716 (1962).32 If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.33 For the reasons given above,this includeseach and every one ofthe Respondents so designated above.On brief,the GeneralCounsel alsorequests that in addition to Respondents,the backpayorder be issuedagainst any related corporationthat Joyce and/or Kinleyhold acontrol-ling interest.Without thespecifics demonstratingrelevancy, I do not be-lieve thatitwould be properto include unnamed related corporations.Also, I do not believethat the GeneralCounsel hasshown, in the cir-cumstances present here,that it wouldbe proper forme to grant her re-quest foran ongoingorder forRespondentsto periodicallymake avail-able and providefor the Board(in additionto thebooksand records al-ready requiredby theBoard's original order)notification of every timethey put into effect a preferential hiring list as well as all theirrecordsshowing the business operations and employee/payroll information for allbusiness ventureswith which they havea connectionthroughout Ohio,West Virginia,Kentucky,Tennessee,and Virginia.Accordingly,both requests are denied94 Asnoted above,the 10-year periodthat commenced25 September1979continues to run.